Citation Nr: 1822241	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for right inguinal hernia status post-surgical repair and scar.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989 and from August 2011 to March 2013, in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The Veteran has a painful surgical scar as a result of right inguinal hernia repair.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for right inguinal hernia status post-surgical repair and scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.114, 4.118, Diagnostic Code 7805-7338 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2014 rating decision, the RO granted service connection and assigned an initial noncompensable rating for right inguinal hernia status post-surgical repair and scar.  The Veteran maintains that he is entitled to a higher rating.  For the reasons explained below, the Board agrees and finds that an initial 10 percent rating is warranted throughout the appeal period.

The Veteran was diagnosed with a bilateral inguinal hernia during active and underwent surgical repair on the right side in November 2012.  

A January 2014 VA examination report indicates that the Veteran complained of intermittent pain and unusual sensation following the surgery.  On physical examination, no hernia was detected.  It was noted that he had a surgical scar that measured 7 centimeters (cm.) by 0.1 cm, and that the scar was not painful or unstable.  

In May 2014, the Veteran stated that the post-operative scar was keloid and continued to be a source of pain and discomfort.  He stated that he experienced what felt like nerve damage flare-ups and that ordinary daily activities, such as entering and exiting a vehicle, bending over, or stretching to reach an object, could be a challenge as there would sometimes be nerve pain at the scar site.  He also stated that he experienced continual itching at the scar site.

In September 2014, the Veteran stated that the scar remained a constant source of discomfort and had given no visible signs in reduction of swelling.  He also stated that the resultant keloid affiliated with the scar continued to be a source of discomfort and that he would occasionally experience flare-ups or itching as though the scar was trying to heal itself.  

The Veteran has also expressed some concerns over the delay and manner in which he was treated; however, those issues are not within the Board's purview.  Rather, the question before us is whether he is entitled to a higher disability rating for the right inguinal hernia following surgical repair in November 2012.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

In this case, the Veteran's service-connected residuals of a right inguinal hernia repair have been evaluated under Diagnostic Code 7805-7338.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In this case, the Veteran's inguinal hernia (Diagnostic Code 7338) is no longer present.  Therefore, it has been evaluated based on the residual scar under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).  Therefore, the Board will consider the applicability of each of those Diagnostic Codes. 

Diagnostic Code 7800 contemplates scars of the head, face, or neck, and provides a 10 percent rating for one characteristic of disfigurement.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are assigned a 10 percent rating.  Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are rated under Diagnostic Codes 7800-7804 and require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Based on the foregoing, the Board finds that the Veteran's post-surgical hernia scar warrants a 10 percent rating under Diagnostic Code 7804.  Although the VA examiner indicated that the scar was not painful, the Veteran has repeatedly stated that the scar causes pain, discomfort, and unusual sensation/nerve pain.  The Veteran is competent to describe what he has personally experienced and the Board finds his statements credible.  

The Board, however, does not find that a rating in excess of 10 percent is warranted for the post-surgical residuals of the right inguinal hernia.  The scar is linear, does not affect the head, face, or neck; and does not affect an area of at least 6 square inches (39 sq. cm.).  Other than the pain/discomfort associated with the scar, the Veteran has not described any other disabling effects.  Therefore, a rating in excess of 10 percent under Diagnostic Codes 7800-7805, is not warranted.

In summary, the Board finds that a higher 10 percent rating for the residuals of the right inguinal hernia repair and scar is warranted throughout the appeal period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial 10 percent rating, but no higher, is granted for right inguinal hernia repair status post-surgical repair and scar.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


